DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
The claims were previously indicated as allowable; however, a new rejection is made upon further search and consideration of the claims and the prior art of record. Claims 1-10, 24, and 26-34 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “a predetermined distance from the sharp distal tip”. It is unclear if this limitation refers to the same limitation recited in claim 1, line 6, or if the second sidewall is meant to be disposed along the sharp shaft at a second distance different from the distance between the sensor channel and sharp distal tip. To expedite prosecution, the claim 31 limitation will be interpreted as the same predetermined distance recited in claim 1 such that the second sidewall forms a terminus of the sensor channel. Following this interpretation, claim 31 should be amended to instead recite “the predetermined distance from the sharp distal tip.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 24, 26-27, 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/166963, cited previously in the Office Action mailed 01/12/2022 and hereinafter Frey, in view of US 2017/0128011, hereinafter Kube, and in view of US 2017/0216536, cited previously in the Office Action mailed 04/27/2022 and hereinafter Scott, and in view of U.S. Patent No. 4,785,868, cited preciously in the Office Action mailed 07/20/2021 and hereinafter Koenig, Jr. 
Regarding claim 1, Frey teaches a sharp module comprising a sharp portion (implant needle 1, Fig. 1), wherein the sharp portion comprises a sharp shaft (hollow needle main body 2, Fig. 2), and a sharp distal tip (taper-shaped tip portion 3 comprising edge point 10) configured to penetrate a skin surface of a subject (“the skin is cut by the sharpened surfaces 9a, 9b,” pg. 10, lines 25-26), wherein the sharp shaft forms a sensor channel (receiving section 5), and wherein the sensor channel is a predetermined distance from the sharp distal tip (slant surface 16a forming an end of the receiving section 5 is provided at a distance away from the edge point 10, Figs. 1-2), and wherein the sharp portion further comprises a metal material and is formed through a punch-bent process (“embossing of the ‘dull’ non-cutting edges in the portion of the sheet,” pg. 7, lines 34-35; “the method for production may comprise punching a flat metal strip or sheet…for later bending the sheet so as to give rise to the shape of the cannula,” pg. 11, lines 5-7).  
Frey explicitly teaches all limitations of claim 1 except for the sharp being using in an applicator, the sharp being coupled to a hub, the sharp distal tip comprising an offset geometry, and the sharp being made through a coining process. Regarding the details of the applicator and hub, Kube teaches an analogous needle (hollow cannula 22, Fig. 2) used with an applicator (inserter 18; “a stamp (not shown) connected to the support 20,” paragraph 29) to insert a sensor (“the flexible sensor 14 extends into the distal part of the rigid cannula 22 such that skin penetration is possible,” paragraph 29). The proximal end of the needle is attached to a hub portion (“a hollow cannula 22 received with its proximal section in the support 20,” paragraph 29; Fig. 1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Frey by combining the implant needle 1 with an applicator and hub, such as the inserter 18 and support 20 taught by Kube. One would be motivated to do so because Kube teaches that using an applicator facilitates handling of the needle (“For further handling improvement it is advantageous when an inserter for moving the inserter needle into the skin is provided,” Kube paragraph 18), and one of ordinary skill in the art would recognize that using an applicator with the needle would be easier than using the needle by itself. Furthermore, Kube teaches a symmetrical needle (Fig. 2), and Frey teaches an improved needle when compared to a symmetrical needle (pg. 11, lines 26-29). In combination, Frey and Kube teach an improved assembly that facilitates sensor implantation through the use of an applicator and reduces penetration forces and pain through the structure of Frey’s needle (Kube paragraph 18; Frey pg. 11, lines 26-29).
Regarding the offset tip geometry, Scott teaches an analogous needle member with an offset tip to reduce tissue damage (Fig. 2A; “the cutting blade of the needle reduces or eliminates coring by placing the cutting blade across the lumen of the needle as described below,” paragraph 33). 	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Frey and Kube by forming the taper-shaped tip portion 3 (Frey Figs. 1-2) as an offset tip portion, as taught by Scott Fig. 2A. One would be motivated to do so because Frey seeks an improved needle that reduces penetration resistance and pain (Frey pg. 11, 26-29), and Scott teaches this structure reduces tissue damage (Scott paragraphs 2, 33).  While Scott teaches the needle contains a lumen for injecting or withdrawing fluid, one of ordinary skill in the art would recognize that the structure of the offset tip could be applied to other needles in order to improve them in the same way.
Regarding the coining process, the patentability of a product does not depend on its method of production and only the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. See MPEP § 2113. In the instant application, it is disclosed that a sharp formed through a coining process is characterized as having a sharp tip with all other edges comprising rounded edges (paragraphs 80, 149). Frey discloses that the sharp can be punch-bent to form non-cutting edges (pg. 7, lines 34-35-pg. 8, line 1; pg. 11, lines 5-7), but the non-cutting edges are not explicitly rounded through the punch-bent process. 
Koenig, Jr. discloses a manufacturing process for making cannulated medical needles via a coining process that can create both sharpened edges and dull edges without any burrs (col. 2, lines 31-38). Koenig, Jr. also teaches that the disclosed process facilitates cheaper production compared to needles that need to be individually machined and handled (col. 2, lines 21-30). These same advantages are recognized by Frey when using punch-bent manufacturing (pg. 11, lines 13-17).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the coining process taught by Koenig, Jr. to make the needles of Frey in view of Kube and Scott because alternative methods were known in the art for manufacturing hollow needles. One of ordinary skill in the art would be able to use the progressive stamping and coining process taught by Koenig, Jr. instead of the steps disclosed by Frey to manufacture the disclosed needles. Furthermore, one would be motivated to do so because Koenig, Jr. discloses that the stamping and coining process facilitates and reduces the costs of production (col. 2, lines 21-30), which is an advantage also desired by Frey. Such a modification would further be predictable because Koenig, Jr. teaches that coining can be applied to different tip shapes (col. 2, lines 37-38; “Regardless of the type of tip, the present progressive die process provides for coining the edges of the tip to create sharp edges exactly where desired,” col. 5, lines 17-21). Thus, Frey, Kube, Scott, and Koenig, Jr. teach all limitations of claim 1.
Regarding claim 2, Frey teaches the needle is metal (pg. 11, lines 5-7) but not explicitly stainless steel. Koenig, Jr. teaches the sharp portion further comprises a stainless steel material (col. 3, lines 34-36).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Frey in view of Kube, Scott, and Koenig, Jr. by making the needle out of stainless steel. One would be motivated to do so because Frey teaches using a metal material, and stainless steel is a known metal used for making medical needles (Koenig, Jr. col. 3, lines 34-36). So, stainless steel would be an obvious material to try.
Regarding claim 3, Frey teaches the sharp portion includes the sharp distal tip and all other edges comprising smooth or rounded edges (“In the taper-shaped tip portion 3, a pair of sharpened surfaces 9a, 9b is provided,” pg. 9, line 29; “one of the first and second flanks may be contiguous to a non-sharpened surface which in turn is contiguous to the sharpened surface having the cutting edge,” pg. 6, lines 14-15; “inner edges 7a, 7b formed in the range of the slot opening 6 or the receiving section 5 …outer edges 8a, 8b are provided as non-cutting edges,” pg. 9, lines 24-27).  
Regarding claim 4, Frey in view of Kube, Scott, and Koenig, Jr. teaches the sharp portion comprises one or more rounded edges (“inner edges 7a, 7b formed in the range of the slot opening 6 or the receiving section 5 are provided as non-cutting edges,” Frey pg. 9, lines 24-25; Koenig, Jr. teaches coining can produce dull edges without burrs, col. 2, lines 31-38).  
Regarding claim 5, Frey in view of Kube, Scott, and Koenig, Jr. teaches the sharp shaft comprises one or more rounded edges (“inner edges 7a, 7b formed in the range of the slot opening 6 or the receiving section 5 …outer edges 8a, 8b are provided as non-cutting edges,” Frey pg. 9, lines 24-27; ; Koenig, Jr. teaches coining can produce dull edges without burrs, col. 2, lines 31-38).  
Regarding claim 6, Frey in view of Kube, Scott, and Koenig, Jr. teaches the sharp shaft and the sharp distal tip comprise one or more rounded edges (“non-sharpened surface may be provided in the flat tip portion,” Frey pg. 6, line 17; “inner edges 7a, 7b formed in the range of the slot opening 6 or the receiving section 5 …outer edges 8a, 8b are provided as non-cutting edges,” Frey pg. 9, lines 24-27; “inner edges 12a, 12b of the sharpened surfaces 9a, 9b…are provided as non-cutting edges,” Frey pg. 9, lines 31-33; Koenig, Jr. teaches coining can produce dull edges without burrs, col. 2, lines 31-38).  
Regarding claim 7, Frey teaches an analyte sensor, wherein the analyte sensor is an in vivo analyte sensor configured to measure an analyte level in a bodily fluid of the subject (“implant needle for introducing…an analyte sensor, preferably an electrochemical sensor such as a glucose sensor, into a body of a patient,” pg. 4, lines 13-15).  
Regarding claim 8, Frey teaches a distal end of the analyte sensor is in a proximal position relative to the sharp distal tip (“an implant element (not shown), e.g., a sensor…For implantation the implant is located in the receiving section 5,” pg. 9, lines 17-19).  
Regarding claim 9, Frey teaches a distal end of the analyte sensor and the sharp distal tip are co-localized (“the implant element slides out of the receiving section 5 when the implant needle 1 is retracted,” pg. 9, lines 21-22; in the process of sliding out of the receiving section 5, the implant will pass by and be co-localized with the sharp distal tip as it is retracted).  
Regarding claim 10, Frey teaches at least a portion of the analyte sensor is positioned within the sensor channel of the sharp shaft (“an implant element (not shown), e.g., a sensor…For implantation the implant is located in the receiving section 5,” pg. 9, lines 17-19).  
Regarding claim 24, Frey teaches the sharp shaft comprises one or more sidewalls wherein the one or more sidewalls form the sensor channel (non-flat portion 21, first outer peripheral surface 15 and second outer peripheral surface 17 form the receiving section 5, Fig. 1).  
Regarding claim 26, Frey teaches the predetermined distance is between 1 mm and 8 mm (Fig. 6 shows a plot of force vs. deformation of a test film, see related description on pg. 13, lines 5-12; 60 indicates entry of the needle tip into the skin while 61 and 62 indicate entry of the first and second flanks, and Fig. 6 shows that a difference between 60 and 62 is about 3 mm).  
Regarding claim 27, Frey teaches the sensor channel (hollow needle main body 2 and/or receiving portion 5) is in a spaced relation with the sharp distal tip (Figs. 1-2).  
Regarding claim 29, Frey teaches the sharp distal tip is formed from a portion of the sharp shaft (non-flat portion 21 is contiguous with flat tip portion 19 and taper-shaped tip portion 3, Figs. 1-2).  
Regarding claim 30, Frey in view of Kube, Scott, and Koenig, Jr. teaches the one or more sidewalls include a first sidewall (non-flat portion 21 of Frey Fig. 1 can be interpreted as a side wall) and a second sidewall (second outer peripheral surface 17, Frey Fig. 1), wherein the first sidewall extends to the sharp distal tip (non-flat portion 21 is contiguous with tip 3, Frey Figs. 1-2), and wherein a terminus of the first sidewall forms an offset tip portion (Frey teaches the non-flat portion extends to the tip 3, Figs. 1-2; Scott teaches the tip of the needle is formed as an offset, Fig. 2A).  
Regarding claim 31 (see interpretation under the 112(b) rejection above), Frey teaches the second sidewall is disposed along the sharp shaft at a predetermined distance from the sharp distal tip (second outer peripheral surface 17 is contiguous with flank 16b, which is disposed at a distance from the sharp distal tip, Fig. 1).  
Regarding claim 32, Frey teaches a terminus of the second sidewall is proximal to the terminus of the first sidewall (flank 16b is proximal to the tip 3 that extends from non-flat portion 21, Fig. 1) .  
Regarding claim 33, Frey in view of Kube, Scott, and Koenig, Jr. teaches the offset geometry of the sharp distal tip is relative to a central longitudinal axis of the sharp shaft (Scott teaches placing the cutting blade horizontally across the lumen of the needle, Fig. 2A).
Regarding claim 34, Frey teaches the sensor channel extends along the entire length of the sharp shaft (the portion of the needle which comprises the receiving section 5 and terminates flank 16b can be considered the sharp shaft; thus, the receiving section 5 runs along the entire length of what is considered to be the sharp shaft).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Frey, Kube, Scott, and Koenig, Jr., as applied to claim 1 above, and further in view of WO 2005/044116, cited previously and hereinafter Kaastrup.
Frey teaches that the sharp distal tip of the needle is contiguous with the rest of the hollow needle body (Figs. 1-2). Frey in combination with Kube, Scott, and Koenig, Jr. teach a needle and inserter assembly where the needle comprises an offset tip, but this combination does not explicitly teach or suggest forming the sharp distal tip as a separate element coupled to the sharp shaft. Kaastrup teaches an analogous hollow needle 40 with an attached cutting device 50 for inserting a subcutaneous device 70 (Figs. 1, 5). The cutting device 50 comprises a base part 51 and a cutting member 30 with sharp cutting edges 34 (Fig. 6). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Frey, Kube, Scott, and Koenig, Jr. by forming the offset sharp tip as a separate cutting device and forming the hollow needle body comprising non-cutting edges and flanks 14b, 16b as a separate blunt needle. Frey, Scott, and Kaastrup all teach that it is an object of their respective inventions to reduce pain and injury (“the skin is lifted by the first and the second flank 14b, 16b…the lifting of the skin is done step by step which supports an un-destructive implantation,” Frey pg. 10, lines 26-30; “the disclosed needles reduce the coring, tearing or other damage to biologic tissue,” Scott paragraph 2; “provide a cutting device for a blunt needle that will lessen the discomfort of the patient and minimize the damage to the affected tissues,” Kaastrup pg. 4, lines 6-8). In light of the common goals of Frey, Scott, and Kaastrup, one would be motivated to form the sharp tip as a separate component that can slide relative to the blunt needle such that the blunt needle can be advanced to part the skin without excessive penetration by the sharp tip, as taught by the arrangement of Kaastrup (pg. 9, lines 8-11). This modification could be carried out with predictable results because both Frey and Kaastrup teach similar needles that pierce the skin with a sharp tip before performing blunt dissection of the wound by advancing the flanks 14b, 16b or the blunt hollow needle 10 (Frey pg. 10, lines 26-30; “perform a single small cut. The blunt needle will do the rest parting the skin and creating a channel to the underlying layers,” Kaastrup pg. 5, lines 16-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akiyama (US 2020/0113494) teaches a tubular needle with thick sidewall portion for inserting a linear detection member (Figs. 2A-2B).
Ueno (US 5,669,543) teaches a needle for attaching clothing tags that comprises an offset tip that reduces the risk of damaging the clothing fibers when inserting the needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791